Citation Nr: 0725747	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic tress disorder (PTSD), evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active U.S. Marine Corps service primarily as 
an automatic weapons rifleman from May 1965 to April 1969 
with several years overseas duty including in Vietnam 
(OPERATION HASTINGS), during which time he was awarded the 
Bronze Star with "V" device, the distinguished citation for 
which is of record; and cited as well for his expertise in 
Jungle Survival Training.

Service connection is also in effect for residuals, right 3rd 
metatarsal stress fracture, distal portion, rated as 10 
percent disabling.

This appeal to the Board of Veterans' Appeals (Board) is from 
the initial action by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in February 2006, which 
granted service connection for PTSD and assigned a 30 percent 
rating from June 15, 2005, the date of his claim.

The veteran testified at a hearing before a Hearing Officer 
at the VARO in June 2006; transcript (Tr.) is of record.  

He also provided testimony at a hearing before the 
undersigned Veterans Law Judge via videoconference in July 
2007; a transcript (Tr.) is of record.


FINDING OF FACT

The medical clinical and opinion evidence of record indicates 
that the veteran's PTSD is generally manifested by intrusive 
thoughts, sleep disturbance, flashbacks, avoidance of people 
in public settings, depression, irritability, and serious 
social, industrial, and emotional impairment and GAF of about 
40.



CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

A rating action by the VARO in February 2006 granted service 
connection and assigned a 30 percent rating for PTSD, 
effective June 15, 2005, the date of the veteran's claim.  
The veteran filed a notice of disagreement with the 
evaluation assigned in March 2006, and in a March 2006 letter 
the RO provided him notice in accordance with the VCAA and 
Dingess.  Additional evidence was acquired, and a 
comprehensive SOC was issued in July 2006.  The veteran filed 
his Substantive Appeal, a VA Form 9, in September 2006.  
Additional evidence was entered into the file, and an SSOC 
was issued in May 2007.

By way of RO correspondence and the Board actions, as well as 
the SOC and SSOC, since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Thus, any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information has been provided.  Therefore, any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application of the veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

III.  Factual Background

Prior service medical and personnel records confirm the 
veteran's combat service in Vietnam with the U.S. Marine 
Corps.  He was born in 1948.  VA clinical reports are in the 
file from 2005 onward.

In August 2005, after several months of ongoing visits, a VA 
counselor stated that the veteran had experienced problems 
dealing with people since his return from Vietnam, felt ill 
at ease, and had problems holding jobs and relating to 
others.  (He had apparently started going to VA for treatment 
in the summer of 2004.)  He said he was experiencing 
nightmares on a regular basis as well as flashbacks, crying, 
depression, he avoided reminders of war, had suicidal 
ideation, was irritable and easily angered, and was 
hyperalert and hypervigilant.  He did not socialize with the 
public, had very few friends and was estranged from his 
immediate and extended family.  He sat with his back to the 
wall, and was not involved in church activities, had an 
occasional exaggerated startle response, and had problems 
concentrating.  He had low energy and insomnia.  He had been 
a truck driver until the previous year, when he retired.  The 
diagnosis was PTSD, and his Global Assessment of Functioning 
(GAF) score was stated as 40.

A September 2005 VA examination by a board certified 
psychiatrist noted that the veteran reported not liking being 
around people, having bad dreams and not being able to sleep.  
The dreams involved being chased and carrying a gun, waking 
him up feeling distressed and nervous.  He went to bed about 
3-4 o'clock in the morning, would take an hour or so to get 
to sleep, wake up now and again, get up and smoke and go back 
to bed, and get up at 9:30 or so, getting 4-6 hours sleep a 
night.  He said he had previously used a lot of alcohol, but 
had not done so for 20 years.  He did not keep up with his 
kids, and had not in the prior decades; he had been married 
for 25 years to his second wife.  Since service, he had had 
dozens of jobs, the longest being with Nevada Redimix for 8-
10 years.  He then worked from June to November 2004 driving 
a limousine.  He had since retired from the Teamsters Union 
and, on the one hand, said that he did not look for more work 
because he could not deal with the frustration of phone 
calls; alternatively, he said he had looked for work but had 
too many appointments with VA.  

The veteran indicated he had difficulty in crowds and only 
went to church because his wife asked him to do so; he had an 
exaggerated startle response.  He said his mental health 
problems had been getting worse so an uncle, who had been 
also injured in Vietnam, had told him to go get help from VA.  
On the interview, he was nervous, tense,and uncomfortable.  
Eye contact was poor.  He admitted to suicidal ideation.  He 
had no impulse control problems, but had problems with 
sleeping.  His energy was down and he had problems staying 
focused.  He did not enjoy much or anyone, including his 
wife, with whom he did not get along well.  He had problems 
making decisions.  He had daily intrusive and distressing 
memories and weekly dreams of being chased and having a gun.  
He tried to avoid triggers for memories of Vietnam; he 
described restricted range of affect, and did not have 
feelings of warmth and love for others.  He was detached from 
others, had no friends, and was estranged from his kids, and 
even his wife, although he still lived with her.

The veteran was noted to have hyperarousal, and regularly 
went around the house to check locks.  He had problems with 
falling and staying asleep, and difficulty concentrating.  He 
was irritable, would snap at others, and was very watchful, 
jumping at sudden noises.  He thought his PTSD symptoms were 
getting worse as he got older and felt his poor employment 
history was due to PTSD.  His alcohol abuse and dependence 
was felt to be in remission.  His GAF score was 47.  He was 
said to have had increased problems in the past few years.  
Since he stopped working several months before, he had made 
limited efforts to find a new job because he just did not 
want to be around others.  His psychosocial functioning was 
described by the psychiatrist as poor, as was his quality of 
life.  His prognosis was also noted to be poor.

On a February 2007 VA examination by the board certified 
psychiatrist, the veteran reported suffering from 
hypervigilance, had multiple triggers for increased problems, 
and had diminished interest in life activities.  He was 
detached from others, had no friends, was estranged from his 
children and had restricted range of affect with difficulty 
showing feelings of warmth, love, etc.  He had sleeping 
problems, was hypervigilant, irritable, and easily angered, 
and had concentration problems.  He jumped with sudden loud 
noises.  His increased symptoms had led to his retirement.  
He said he was also now on Social Security.  PTSD was the 
Axis I diagnosis.  The assigned GAF score was 40.  Axis III 
diagnoses were acid reflux, irritable bowel, and 
hypercholesterolemia.

SSA has granted disability benefits since 2005, after he lost 
his general trucking license due to disabilities, primarily 
PTSD.  

The veteran has twice testified as to his symptoms, including 
recurring nightmares and problems with sleep.  The veteran's 
representative has argued that, under 38 C.F.R. § 4.7, he is 
entitled to a 50 percent for his PTSD.

IV.  Analysis

From the outset, the Board would note that adequate evidence 
is now of record for an equitable disposition of the pending 
issue.  The veteran sought care from VA in 2004 and filed his 
initial claim in mid-June 2005 when he himself recognized he 
had gotten worse.  He last worked at about the same time.  



The veteran's symptoms include flashbacks, intrusive 
thoughts, recurrent nightmares and difficulty associating 
with people in public, within and without his family.  He may 
have some diminution of short-term memory, sleep problems and 
hypervigilance and considerable anger.  It is clear that his 
mental health situation has contributed to his occupational 
and social limitations to include estrangement from his kids 
and to some extent his second wife.  He receives SSA benefits 
and is not now working.

The Board finds that the evidence reasonably shows that the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of short-term memory; impaired judgment; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  And, while he does not demonstrate all the 
criteria for a 50 percent disability rating, we believe, 
particularly with consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, that his symptoms 
more nearly approximate the criteria for a 50 percent rating 
rather than a 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.21.

The Board would note parenthetically that his GAF has 
predominantly recently hovered between 40-50.  In assessing a 
psychiatric disability, a GAF may be assigned which is 
intended to reflect the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Richard v. Brown, 9 Vet. App. 266 
(1996). The Court has noted the importance of GAF scores in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  However, a GAF score is only one aspect of 
numerous facets which go into rating a psychiatric 
disability.  See, e.g., Cooper v. Nicholson, No. 05-1854, 
U.S. Vet. App., Dec. 22, 2006. 

The Board would also note that the veteran's representative 
has suggested the assignment a 50 percent rating for PTSD.  
The question thus then logically arises as to whether he is 
entitled to more than that.  



A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
He does exhibit one or more of these symptoms of a no more 
than modest severity.  However, while it is reasonable to 
find that his symptoms more nearly approximate the 50 percent 
than the 30 percent criteria, his current symptoms, described 
above, do not more nearly approximate the criteria for a 70 
percent rating.

The Board would note that while the veteran's mental health 
symptoms may have somewhat ebbed and waned during the appeal 
period, they have remained relatively static in the 
aggregate, and at a adequate level so that staging pursuant 
to Fenderson is not required, and a 50 percent rating is 
reasonably warranted for the entire period under review. 

V.  Additional Considerations

The Board has also considered whether the veteran's service-
connected PTSD disability warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).  

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  There is no 
question but that the veteran's PTSD impacts him 
occupationally and socially, and this has been addressed in 
the schedular rating assigned.  He has had no recent 
hospitalizations for PTSD.  Moreover, as stated, his 
functional occupational problems are addressed in the 
schedular rating.  The Board concludes that referral of this 
case for assignment of an extra-schedular evaluation is not 
warranted, because the schedular rating criteria are adequate 
for evaluating this case.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the pertinent regulations relating to the 
payment of monetary benefits.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


